 

LEASE TERMINATION AGREEMENT

 

THIS LEASE TERMINATION AGREEMENT (this “Agreement”) is entered into effective as
of October 1, 2012 (“Effective Date”) by and between DITTY PROPERTIES LIMITED
PARTNERSHIP, a Washington limited partnership (“Landlord”); and MARINA BIOTECH,
INC., a Delaware corporation, f/k/a MDRNA, Inc., f/k/a Nastech Pharmaceutical
Company, Inc. (“Tenant”).

 

RECITALS

 

A.           Landlord and Tenant are parties to that certain Lease Agreement
dated March 1, 2006 and amended July 17, 2006 (as amended from time to time, the
“Lease”) under which Tenant leased space located at 3830 Monte Villa Parkway,
Bothell, Washington as further described in the Lease (the “Premises”).

 

B.           Tenant’s obligations under the Lease are supported by Wells Fargo
Bank’s Irrevocable Letter of Credit No. NZS568195 dated March 29, 2006 (as
amended from time to time, the “Letter of Credit”).

 

C.           Tenant has asked Landlord to release Tenant from its obligations
under the Lease prior to the scheduled expiration date. Landlord is willing to
terminate the Lease on the terms and conditions of this Agreement.

 

AGREEMENT

 

In consideration of the mutual terms, covenants and conditions set forth herein,
Landlord and Tenant hereby agree as follows:

 

1.          Rent Payments; Draws on Letter of Credit; No Obligation to Pay
Further Rent. Concurrently with the execution and delivery of this Agreement by
all parties hereto, Tenant will pay to Landlord $155,000 as rent for the
Premises for the month of October 2012. Thereafter, Tenant’s obligation to pay
further rent under the Lease (“Rent”) will be satisfied through the Letter of
Credit. Landlord will draw the amount of each month’s Rent by drawing on the
Letter of Credit on or about the first day of each month from November 2012
through February 2013. In addition, with the drawing of the February 2013 Rent,
Landlord will draw the entire remaining amount available to be drawn on the
Letter of Credit when it draws the February 2013 Rent. Landlord will be entitled
to receive and retain all amounts paid by Tenant or drawn from the Letter of
Credit as provided in this Agreement. Notwithstanding anything to the contrary
in the Lease, Tenant will have no obligation to increase the amount of the
Letter of Credit for amounts drawn by Landlord. Tenant will have no obligation
to pay any Rent under the Lease after the date of this Agreement except as
provided in this paragraph.

 

1

 

 

2.          Issuance of Stock in Tenant. As additional consideration for the
early termination of the Lease, Tenant agrees that, contingent upon and
immediately prior to the first to occur of any of the following events, Tenant
will issue to Landlord 1,500,000 shares of the common stock of Tenant
(“Shares”): (i) the closing by Tenant of an equity financing in a transaction or
series of related transactions where such financing yields gross proceeds to
Tenant of at least $4,000,000 in the aggregate, including amounts converted
under any convertible promissory notes; (ii) a merger of Tenant with or into
another entity if the combined market cap of the merging entities is at least
$18,000,000 or, if not, upon the market cap of Tenant as the surviving entity of
a merger being at least $18,000,000 at any time after the merger; (iii) a sale
of all or substantially all of Tenant’s assets; or (iv) a sale of Tenant’s stock
after which sale a majority of the outstanding equity of Tenant is held by
persons or entities who were not shareholders of Tenant prior to the sale.
Tenant represents and warrants to Landlord that, upon such issuance, such stock
will be duly authorized, fully-paid and non-assessable and issued in accordance
with all applicable laws and regulations. Tenant further represents and warrants
that it has provided Landlord with complete and accurate information regarding
the Shares and Tenant’s company in order to allow Landlord to decide whether or
not to accept the Shares as additional consideration for the release
contemplated herein, and has provided the Landlord with all information
requested by the Landlord in that regard.  No statement made to the Landlord by
the Tenant, or any officer, director, affiliate or representative of the
Landlord with respect to such information about the Tenant and the Shares
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make such statements, in light of the circumstances under
which they were made, not misleading. Landlord acknowledges that the Shares
constitute unregistered shares of common stock issued by Tenant, and that the
sale of the Shares by the undersigned is restricted under state and federal
securities laws, including, without limitation, the Securities Act of 1933, as
amended (the “Securities Act”), and the rules and regulations promulgated
thereunder. Landlord agrees that it shall not sell the Shares unless the Shares
have been registered under the Securities Act, or unless such sale is permitted
under, and is effected in compliance with, an exemption from registration
contained in applicable state and federal securities laws, including Rule 144
promulgated under the Securities Act (as such rule may be amended from time to
time). For the avoidance of doubt, the parties acknowledge that under Rule 144
as in effect on the date hereof, in general, non-affiliates of the Tenant may
effect unlimited public resales of the Shares after six (6) months provided that
current public information about the Tenant is available and after twelve (12)
months irrespective of the availability of current public information, and
affiliates of the Tenant may effect public resales of the Shares after six (6)
months provided that current public information about the Tenant is available
and subject to volume limitations, manner of sale requirements for equity
securities and the filing of a Form 144. Landlord further represents to Tenant
that it: (i) either (x) is an “accredited investor” as that term is defined in
Regulation D promulgated under the Securities Act or (y) has sufficient
knowledge and experience in financial and business matters such that he/it is
capable, either alone, or together with his/its advisors, of evaluating the
risks and merits of acquiring the Shares; (ii) has the requisite power and
authority to enter into and to perform its obligations under this Agreement;
(iii) can bear the risk of losing his/its entire investment in the Shares; (iv)
understands that current public information about the Tenant is not available as
of the date of this Agreement, and may never be available, such that the
availability of the exemption from the registration requirements of the
Securities Act provided by Rule 144 would be limited, delayed or eliminated; and
(v) has been given the opportunity to ask questions of, and receive answers
from, the Tenant concerning the Shares and the business of the Tenant, and to
obtain such additional information as Landlord deemed necessary in connection
with the transactions contemplated by this Agreement.

 

2

 

 

3.          Termination. Subject to the provisions of Section 4 of this
Agreement for an Early Termination Date, the Lease will terminate effective at
12:01 a.m. on March 1, 2013 (the “Termination Date”) with the same force and
effect as if it had terminated on its scheduled termination date. Landlord may
reenter the Premises on the Termination Date and Tenant shall have no further
rights to use or occupy the Premises on or after the Termination Date. As
additional consideration for the early termination of the Lease, Tenant hereby
conveys to Landlord all of Tenant’s right, title and interest in and to any
personal property, furniture, fixtures and equipment that Tenant does not remove
from the Premises and that is remaining in the Premises on the Termination Date
(“Tenant’s Property”). Tenant represents and warrants that it has the right,
title and authority to transfer Tenant’s Property to Landlord and that Tenant’s
Property is paid for in full and is not subject to any liens, claims or security
interests.

 

4.          Marketing of Premises; Early Termination Date. Landlord will have
the right to market and show the Premises for lease to any prospective new
tenant at any time from and after the execution and delivery of this Agreement.
If reasonably necessary or appropriate to accommodate a new tenant for the
Premises, Landlord may give Tenant not less than ten (10) days’ prior written
notice that Landlord elects to set a date after September 30, 2012, but earlier
than March 1, 2013, as the Termination Date (such earlier date, an “Early
Termination Date”). In such event, the Early Termination Date shall be the
Termination Date for all purposes of this Agreement. Landlord shall be entitled
to immediately draw all remaining amounts under this Agreement on the Letter of
Credit in the event of an Early Termination.

 

5.          Attorneys’ Fees. If any action or proceeding is brought to interpret
or enforce the terms of this Agreement, the prevailing party shall be entitled,
in addition to all other damages, to an award of reasonable attorneys’ fees and
costs and court costs against the other party.

 

6.          Release. As additional consideration for the mutual agreements set
forth herein, Tenant and Landlord make the following releases:

 

a.           Tenant’s Release of Landlord. Tenant hereby releases, waives,
discharges, abandons, settles and forever gives up any and all claims, legal or
equitable rights, actions or causes of action and all claims or counterclaims
which could have been asserted against Landlord, including but not limited to
claims that Tenant now has or may have in the future against Landlord, and its
related companies, partnerships, and affiliates, and against Landlord’s members,
officers, directors, shareholders, general partners, limited partners, insurers,
agents, attorneys, employees, successors and assigns, and each of them, both
past and present, whether known or unknown, whether discovered or undiscovered
at this time and whether contingent or vested, arising from or related in any
way to the Lease or Tenant’s occupancy or use of the Premises, except that
Tenant does not release Landlord from any obligations arising under this
Agreement.

 

3

 

 

b.           Landlord’s Release of Tenant. Effective as of the Termination Date,
Landlord releases, waives, discharges, abandons, settles and forever gives up
any and all claims, legal or equitable rights, actions or causes of action and
all claims or counterclaims which could have been asserted against Tenant,
including but not limited to claims that Landlord now has or may have in the
future against Tenant, and its related companies, partnerships, and affiliates,
and against each of Tenant’s members, officers, directors, shareholders, general
partners, limited partners, insurers, agents, attorneys, employees, successors
and assigns, and each of them, both past and present, whether known or unknown,
whether discovered or undiscovered at this time and whether contingent or
vested, arising from or related in any way to the Lease or Tenant’s occupancy or
use of the Premises, except that Landlord does not release Tenant from: (i) any
obligations arising under this Agreement; and (ii) any obligations other than
rent under the Lease that survive termination of the Lease according to the
terms of the Lease.

 

7.          Cooperation in Execution of Documents. The parties agree to
cooperate in the drafting and execution of any documents necessary and
appropriate to effectuate the parties’ agreement herein. Tenant agrees that it
will execute a confession of judgment and a stipulated order issuing a writ of
restitution promptly upon request, to be effective as of the Termination Date.

 

8.          Legal Representation. Tenant acknowledges that it has been
represented, or has had an opportunity to obtain the representation of counsel
with respect to this Agreement. Tenant represents to Landlord that it has read
and understood the terms hereof and the consequences of executing this Agreement
and that no representations have been made to induce the execution of this
Agreement. Tenant waives any right it may have to require the provisions of this
Agreement to be construed against the party who drafted the same.

 

9.          Authority. Each person signing this Agreement on behalf of one of
the parties represents and warrants that he or she is authorized to execute and
deliver this Agreement, and that upon such person’s execution hereof, this
Agreement will become binding upon such party.

 

10.         Submission Not an Offer. Tenant acknowledges and agrees that
submission of this Agreement to it for review and execution is not an offer and
that this Agreement shall not be effective until it has been fully executed and
delivered by all parties. Tenant further acknowledges that Landlord may not
enter into this Agreement unless and until Landlord’s lender has consented in
writing to the terms of this Agreement.

 

11.         Miscellaneous. This Agreement sets forth the entire understanding
between Landlord and Tenant with respect to the subject matter hereof and
replaces all prior or contemporaneous oral or written agreements or
understandings. This Agreement shall be construed and governed in accordance
with the laws of the State of Washington.

 

12.         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.

 

[signatures on following page]

 

4

 

 

DATED as of the day and year first written above.

 

LANDLORD:

 

DITTY PROPERTIES LIMITED PARTNERSHIP,

a Washington limited partnership

 

By:Ditty Properties Incorporated, a Washington

corporation, its general partner

 

By: /s/ Kirk Mathewson R. Kirk Mathewson, President

 

TENANT:

 

MARINA BIOTECH, INC., a Delaware corporation

 

By: /s/ J. Michael French Name:  J. Michael French Title: President

 

5

 

